Citation Nr: 1025603	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effect date earlier than September 29, 2006, 
for a 30 percent evaluation for service connected pseudofolliculitis.
 
2.  Entitlement to an increased compensable evaluation for scar, 
removal of lipoma on the right arm (right arm scar).

3.  Entitlement to an increased compensable evaluation for scar, 
removal of lipoma on the left arm (left arm scar).

4.  Entitlement to an increased compensable evaluation for scar, 
removal of lipoma on the back (back scar).

5.  Entitlement to an increased compensable evaluation for scar, 
removal of lipoma on the right leg (right leg scar).

6.  Entitlement to an increased compensable evaluation for scar, 
removal of lipoma on the left leg (left leg scar).

7.  Entitlement to an increased compensable evaluation of lipomatosis 
(bilateral forearms, back, abdomen, and legs).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1995.

This matter has come before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for lipomatosis and the scar claims, all 
rated as noncompensably (0 percent) disabling, and increased the 
disability evaluation for the Veteran's service connected 
pseudofolliculitis to 30 percent, effective September 29, 2006.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.

The issue of entitlement to an increased compensable evaluation of 
lipomatosis is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The February 1996 rating decision is final and nothing in the 
record prior to the September 29, 2006 claim can be construed as an 
informal claim for an increased evaluation of the Veteran's service 
connected pseudofolliculitis barbae.

2.  The Veteran's right arm scars are characterized as superficial, 
not deep, not unstable, and not painful, without associated 
limitation of motion or function.  The total surface area of these 
scars is approximately 2 sq. cm.

3.  The Veteran's left arm scars are characterized as superficial, 
not deep, not unstable, and not painful, without associated 
limitation of motion or function.  The total surface area of these 
scars is no more than 1.4 sq. cm.

4.  The Veteran's back scars are characterized as superficial, not 
deep, not unstable, and not painful, without associated limitation of 
motion or function but with some keloid formation.  The total surface 
area of these scars is no more than 3.2 sq. cm.

5.  The Veteran's right leg scars are characterized as superficial, 
not deep, not unstable, and not painful, without associated 
limitation of motion or function.  The total surface area of these 
scars is not more than .26 sq. cm.

6.  The Veteran's left leg scars are characterized as superficial, 
not deep, not unstable, and not painful, without associated 
limitation of motion or function.  The total surface area of these 
scars is no more than .5 sq. cm.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 29, 
2006, for service connected pseudofolliculitis barbae are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2009).

2.  The criteria for a compensable evaluation for right arm scars are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801-7805 (2009).

3.  The criteria for a compensable evaluation for left arm scars are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801-7805 (2009).

4.  The criteria for a compensable evaluation for back scars are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801-7805 (2009).

5.  The criteria for a compensable evaluation for right leg scars are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801-7805 (2009).

6.  The criteria for a compensable evaluation for left leg scars are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and representative of 
any information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  These notice 
requirements apply to all five elements of a service connection 
claim, including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the adjudication of his claims the Veteran was provided VCAA 
notice in an October 2006 letter with regards to the original claim 
for service connection for lipoma and the claim for increased 
evaluation for service connected skin condition.  This letter 
informed the Veteran of the types of evidence not of record needed to 
substantiate his claims, the division of responsibility between the 
Veteran and VA for obtaining the required evidence, and how 
disability ratings and effective dates are assigned. 

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, private treatment records, VA 
treatment records, untouched color photographs, the results of 
multiple VA medical examinations, and statements of the Veteran, his 
wife, and his representative have been associated with the record.  
In February 2008, the Veteran indicated that he did not have any 
additional information or evidence to submit in support of his claim.  
The Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Earlier Effective Date for Pseudofolliculitis

In a February 1996 rating decision, the Veteran was service 
connection for pseudofolliculitis barbae, evaluated as noncompensably 
(0 percent) disabling, effective July 21, 1995, the day after his 
separation for military service.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (allowing for an effective date for an award of 
service connection of the day following separation from active 
service if a claim is received within one year after separation from 
service).  The Veteran has argued that he would have been entitled to 
a higher evaluation at that time if he had received a VA medical 
examination.  However, he did not appeal the February 1996 rating 
decision, thus it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

On September 29, 2006, the Veteran submitted a claim for increased 
evaluation for dermatophytosis.  As he was not service connection for 
the skin condition dermatophytosis, the RO interpreted this claim as 
a claim for increased evaluation of his service connected 
pseudofolliculitis barbae.  Generally, the effective date of an award 
of increased compensation is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In 
April 2007, the Veteran underwent a VA medical examination in 
conjunction with this claim.  At that time, the Veteran reported 
continuously present bumps on his face and neck which became worse 
when he shaved.  These bumps were irritating and tender to touch as 
well as itchy.  There were no associated systemic symptoms, no fever, 
and no weight loss present.  The examiner found small erythematrous 
papules consistent with pseudofolliculitis barbae on the Veteran's 
bilateral cheeks and neck.  These papules covered approximately 20 
percent of the exposed area and two percent of the entire body.  In 
an April 2007 rating decision, the RO increased the Veteran's 
disability evaluation to 30 percent, effective September 29, 2006, 
the date of the claim.  

The Veteran did not file an informal claim for increased compensation 
for pseudofolliculitis barbae prior to the formal claim in September 
2006.  Any communication or action indicating intent to apply for one 
or more benefits under the laws administered by VA from a claimant 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  An 
informal claim must identify the benefit sought.  Id.  From the 
February 1996 rating decision to the September 2006 claim, the record 
contains a March 1999 report of contact regarding missing disability 
payment checks and sporadic VA treatment records that are silent with 
regard to this condition.  As neither document addresses 
pseudofolliculitis barbae, much less indicates intent to seek an 
increased evaluation, neither of these documents can be construed as 
an informal claim for an increased evaluation for the Veteran's 
service connected pseudofolliculitis barbae.  Thus the Board finds no 
earlier informal claim upon which an earlier effective date can be 
based.

Scar Claims

In September 2006, the Veteran submitted a claim of service 
connection for lipomas.  In April 2007, the RO granted that claim and 
also granted service connection for scars of the bilateral arms, 
bilateral legs, and back related to lipoma removal, evaluated as 
noncompensably (0 percent) disabling, effective September 29, 2006.  
The Veteran appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that none of the Veteran's service connected scars 
are on his head, face or neck, therefore evaluation under Diagnostic 
Code7800 for disfigurement of the head, face, or neck is not 
warranted.  See 38 C.F.R. § 4.118.  In order to warrant a compensable 
evaluation, the Veteran's scars must be characterized as deep (i.e., 
associated with underlying soft tissue damage) or cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. cm.) 
(Diagnostic Code 7801); superficial (i.e., one not associated with 
underlying soft tissue damage) that do not cause limited motion, in 
an area or areas of 144 square inches (929 sq. cm.) or greater 
(Diagnostic Code 7802); superficial and unstable (where, for any 
reason, there is frequent loss of covering of skin over the scar) 
(Diagnostic Code 7803); or superficial and painful on examination 
(Diagnostic Code 7804).  38 C.F.R. § 4.118. All other scars are rated 
on limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

In January 2007, the Veteran underwent a VA medical examination in 
conjunction with these claims.  At that time the examiner found 
multiple scars on the Veteran's forearms, legs, and back from the 
lipoma removal surgeries in 1998 and 2006.  There were no current 
symptoms at the site of the scars.  The examiner examined six scars 
on the Veteran's right arm measuring 1.5 inches by 1 mm, 1.5 inches 
by 1 mm, 1 inch by 1 mm, 3/4 inch by 1mm, 1 inch by 1 mm, and 3/4 
inch by 1mm, totaling 1.64 sq. cm.  None of these scars were painful 
to palpation.  They did not adhere to the underlying tissue.  The 
skin was shiny, not unstable.  The scars were mildly elevated, 
superficial and not deep, and hypopigmented compared to the 
surrounding skin.  There was no breakdown of the tissue, no 
inflammation, no edema, and no keloid. There was no induration, 
inflexibility, or limitation of motion.

The examiner examined four scars on the Veteran's left arm measuring 
3/4 inch by 2 mm, 1 inch by 2 mm, 1 inch by 1 mm, and 1inch by 1 mm, 
totaling 1.38 sq. cm.  Again, none of these scars were painful to 
palpation.  They did not adhere to the underlying tissue.  The skin 
was shiny, not unstable.  The scars were mildly elevated, superficial 
and not deep, and hypopigmented compared to the surrounding skin.  
There was no breakdown of the tissue, no inflammation, no edema, and 
no keloid. There was no induration, inflexibility, or limitation of 
motion.

The examiner examined three scars on the Veteran's back measuring 1 
inch by 2 mm, 1.5 inches by 4 mm, and 1.5 inches by 3 mm, totaling 
3.16 sq. cm.  None of these scars were painful to palpation.  They 
did not adhere to the underlying tissue.  The skin was shiny and 
atrophic, not unstable.  The scars were mildly elevated, superficial 
and not deep, and hypopigmented compared to the surrounding skin.  
There was no breakdown of the tissue, no inflammation, no edema, and 
no keloid. There was no induration, inflexibility, or limitation of 
motion.

The examiner examined one scar on the Veteran's right leg measuring 
3/4 inch by 1 mm or .19 sq. cm.  This scar was not tender to 
palpation.  It did not adhere to the underlying tissue.  The skin was 
atrophic and shiny, not unstable.  The scars were mildly elevated, 
superficial and not deep, and mildly hypopigmented compared to the 
surrounding skin.  There was no breakdown of the tissue, no 
inflammation, no edema, and no keloid. There was no induration, 
inflexibility, or limitation of motion.

The examiner examined one scar on the Veteran's left leg measuring 1 
inch by 2 mm or .5 sq. cm.  This scar was not tender to palpation.  
It did not adhere to the underlying tissue.  The skin was atrophic 
and shiny, not unstable.  The scars were mildly elevated, superficial 
and not deep, and mildly hypopigmented compared to the surrounding 
skin.  There was no breakdown of the tissue, no inflammation, no 
edema, and no keloid.  There was no induration, inflexibility, or 
limitation of motion.

In April 2008, the Veteran underwent another VA medical examination 
in conjunction with his scar claims.  All of the scarring was in 
unexposed areas, affecting 10 percent of the entire body.  With the 
exception of those with noted keloid, most of the scars were barely 
visible.  The examiner examined sixteen scars on the Veteran's right 
arm measuring 17 mm by .5 mm, 33 mm by .5 mm, 15 mm by less than 1 
mm, 25 mm by less than 1 mm, 17 mm by less than 1 mm, 15 mm by less 
than 1 mm, 18 mm by less than 1 mm, 15 mm by less than 1 mm, 5 mm by 
less than 1 mm, 24 mm, 4 mm by less than 1 mm, 4 mm by less than 1 
mm, 10 mm by less than 1 mm, 3 mm by less than 1 mm, 10 mm by less 
than 1 mm, and 21 mm by less than 1 mm, totaling less than 2.11 sq. 
cm.  

The April 2008 examiner examined five scars on the Veteran's left arm 
measuring 20 mm by 1 mm, 5 mm by 1 mm, 7 mm by less than 1 mm, 7 mm 
by less than 1 cm, and 30 mm by less than 1 mm. There were two scars 
on the Veteran's back measuring 33 mm by 1-2 mm scare with 1 mm raise 
keloid, 25 mm by 1-2 mm with 1-2 mm elevation and keloid formation.  
The combined area of the scars was less than 1.32 sq. cm.  Neither of 
the keloid scars was tender.  They were well-healed without other 
residuals.  

There were two scars on the Veteran's right leg measuring 11mm and 
15mm by less than 1 mm, totaling less than .26 sq. cm.  There was one 
scar on the Veteran's left leg measuring 24mm by 1 mm or .24 sq. cm.  
All scars were noted to be nonadherent, nontender, stable, and 
without inflammation.  The scars were all superficial.  There were no 
ulcerations or evidence of limitation of function of disfigurement 
noted.

In April 2009, the Veteran underwent a third VA medical examination 
in conjunction with these claims.  At that time, the Veteran denied 
any systemic symptoms, malignancies, urticaria, vasculitis, and 
erthyema multiforme.  The examiner found no scarring disfigurement.  
These scars affected less than 10 percent of the entire body surface 
area and none (0 percent) of the exposed area.  The examiner examined 
fourteen scars on the Veteran's right arm measuring 5 mm by .5 mm, 24 
mm by .5 mm, 4 mm by less than .5 mm, 10 mm by .5 mm, 3 mm by 1 mm, 
10 mm by less than 1 mm, 21 mm by less than 1 mm, 17 mm by .5 mm, 33 
mm by .5 mm, 15 mm by .75 mm, 25 mm by 1 mm, 17 mm by 1 mm, 18 mm by 
1 mm, and 15 mm by 1 mm, totaling 1.67 sq. cm.  The examiner also 
examined four scars on the Veteran's left arm measuring 20 mm by 1 
mm, 5 mm by 1 mm, 7 mm by .75 mm, and 7 mm by less than 1 mm, 
totaling less than .37 sq. cm.  There were two scars on the Veteran's 
back measuring 33 mm by .5 mm with a 1 mm raised keloid and 5 mm by 1 
mm with keloid formation and a 1 mm elevation, for a total surface 
area of .22 sq. cm.  There were two scars on the Veteran's right leg 
measuring 11 mm by .5 mm and 15 mm by less than 1 mm, totaling less 
than .21 sq. cm.  There were two scars on the Veteran's left leg 
measuring 24 mm by 1 mm and 5 mm by .5 mm, totaling .27 sq. cm.    

Right Arm Scars

Based on the evidence described above, the Veteran's right arm scars 
most nearly approximate the criteria for a noncompensable disability 
evaluation.  These scars have consistently been described as 
superficial and not deep, without associated limitation of motion.  
Thus diagnostic code 7801 does not apply.  The total area affected is 
approximately 2 sq. cm., which is far less than the 929 sq. cm. 
required for a compensable evaluation under diagnostic code 7802.  
There was no finding of instability or pain upon examination, thus a 
compensable evaluation under diagnostic code 7804 is not warranted.  
Finally, there is no finding of associated limitation of function, 
thus a compensable evaluation under diagnostic code 7804 is not 
available.

As the evidence of record does not show any distinct time periods 
where the Veteran's right arm scars exhibited symptoms that would 
warrant a compensable evaluation, staged ratings are not warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Left Arm Scars

Again, based on the evidence described above, the Veteran's left arm 
scars most nearly approximate the criteria for a noncompensable 
disability evaluation.  As with the right arm scars, these scars have 
consistently been described as superficial and not deep, without 
associated limitation of motion.  Cf. 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  The total area affected varied among the examination 
reports, but was never more than 1.4 sq. cm., which is far less than 
the 929 sq. cm. required for a compensable evaluation for a 
superficial scar.  Cf. 38 C.F.R. § 4.118, Diagnostic Code 7802.  
There was no finding of instability or pain upon examination.  Cf. 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Finally, there is no 
finding of associated limitation of function.  Cf. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Finding no basis upon which to award a 
compensable evaluation, the noncompensable evaluation continues.

At no point during the appeals period have the Veteran's left arm 
scars warranted a compensable evaluation.  Therefore, staged ratings 
are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Back Scars

The Veteran's back scars also most nearly approximate the criteria 
for a noncompensable disability evaluation.  These scars are likewise 
superficial and not deep, without associated limitation of motion.  
Cf. 38 C.F.R. § 4.118, Diagnostic Code 7801.  The total area affected 
varied among the examination reports, but was never more than 3.2 sq. 
cm., which is not enough to satisfy the area requirements for a 
compensable evaluation for a superficial scar.  Cf. 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  There was no finding of instability 
or pain upon examination.  Cf. 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Finally, there is no finding of associated limitation of 
function.  Cf. 38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, the 
Board finds no basis upon which to award a compensable disability 
evaluation.

At no point during the appeals period have the Veteran's back scars 
warranted a compensable evaluation.  Therefore, staged ratings are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Right Leg Scars

Based on the evidence described above, the Veteran's right leg scars 
most nearly approximate the criteria for a noncompensable disability 
evaluation.  These scars have consistently been described as 
superficial and not deep, without associated limitation of motion.  
Cf. 38 C.F.R. § 4.118, Diagnostic Code 7801.  The total area affected 
is no more than .26 sq. cm., which is far less than the 929 sq. cm. 
required for a compensable evaluation of a superficial scar.  Cf. 
38 C.F.R. § 4.118, Diagnostic Code 7802.  There was no finding of 
instability or pain upon examination.  Cf. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Finally, there is no finding of associated 
limitation of function.  Cf. 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Thus a compensable evaluation under 38 C.F.R. § 4.118 is not 
available.

At no point during the appeals period have the Veteran's right leg 
scars warranted a compensable evaluation.  Therefore, staged ratings 
are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Left Leg Scars

Likewise, the Veteran's left leg scars most nearly approximate the 
criteria for a noncompensable disability evaluation.  These scars are 
superficial and not deep, without associated limitation of motion.  
Cf. 38 C.F.R. § 4.118,  Diagnostic Code 7801.  There was no finding 
of instability or pain upon examination. Cf. 38 C.F.R. § 4.118,  
Diagnostic Code 7804.  There is no finding of associated limitation 
of function. Cf. 38 C.F.R. § 4.118, Diagnostic Code 7804.  The total 
area affected was no more than .5 sq. cm., which is far less than the 
929 sq. cm. required for a compensable evaluation for a superficial 
scar.  Cf. 38 C.F.R. § 4.118,  Diagnostic Code 7802.  As there is no 
basis upon which to award a compensable evaluation, the 
noncompensable evaluation continues.

At no point during the appeals period have the Veteran's left leg 
scars warranted a compensable evaluation.  Therefore, staged ratings 
are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Extraschedular Considerations

There is no basis for consideration of an extraschedular evaluation 
for any of the Veteran's service connected scars.  An extra-schedular 
evaluation is for consideration where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of hospitalization 
that render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected disability.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional 
or unusual disability picture, then the Board must consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of hospitalization.  
Id. at 115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  While the scars are the result of outpatient surgery, the 
record does not show any hospitalization due to these disabilities.  
The Veteran has not alleged and the record does not show that his 
scars have affected his employment.  In this case, the schedular 
evaluation in is not inadequate.  An evaluation in excess of that 
assigned is provided for certain manifestations of the service-
connected disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.


ORDER

Entitlement to an effect date earlier than September 29, 2006, for a 
30 percent evaluation for service connected pseudofolliculitis is 
denied.
 
Entitlement to an increased compensable evaluation for right arm 
scars is denied.
	
Entitlement to an increased compensable evaluation for left arm scars 
is denied.

Entitlement to an increased compensable evaluation for back scars is 
denied.

Entitlement to an increased compensable evaluation for right leg 
scars is denied.

Entitlement to an increased compensable evaluation for left leg scars 
is denied.


REMAND

Lipomatosis Claim

The Veteran has undergone several VA medical examinations with regard 
to the affect his lipomatosis has had on his skin.  However, the 
record suggests that this condition may also affect his vascular and 
nervous systems.  During the April 2008 examination the Veteran 
reported some impairment of function in that the newly developed 
lipomata were painful.  At the time of the April 2009, the Veteran 
reported symptoms including numbness in his fingers and stated that 
the lipomas in his lower extremities used to cause him to have 
stiffness and pain in his joints in the morning.  At his May 2010 
hearing, the Veteran stated that the knots associated with his 
lipomatosis would lie on veins, causing his extremities to go to 
sleep and pain.  He testified that when the knots grew, they put 
pressure on the nearby muscles.  He also testified that he had knots 
near his spine.  As the Veteran's skin examinations are inadequate 
for the purposes of evaluating any associated neurological symptoms, 
a separate examination (or examinations) with regards to these 
symptoms is necessary.

Accordingly, the case is REMANDED for the following action:

1. 	The RO/AMC should schedule the Veteran 
for a VA examination or examination with an 
examiner with the appropriate expertise to 
determine the current severity of any vascular or 
neurological symptoms associated with his service 
connected lipomatosis.  His claims folder should 
be available to the examiner and reviewed in 
conjunction with the examinations.  The report 
should set forth all objective findings regarding 
the neurological symptoms associated with his 
lipomatosis, if any, and the current severity of 
these symptoms.  Specifically, the examiner 
should address whether the Veteran's newly formed 
lipomata press against his veins and or nerves, 
causing pain and limitation of function.

2.	Thereafter, the RO/AMC should readjudicate the 
claim of entitlement to an increased evaluation 
for service connected lipomatosis in light of the 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be allowed 
for a response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


